EXHIBIT A
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 1 of 76
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 2 of 76
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 3 of 76
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 4 of 76
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 5 of 76
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 6 of 76
    Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 7 of 76




1




2




3




4
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 8 of 76
                   8
                            7
                                             6
                                                                5
     Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 9 of 76




                                                           9

                                                  10

11




12
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 10 of 76
                                                                 13
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 11 of 76
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 12 of 76
16
                               15
                                                       14
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 13 of 76




                17
                        18


        19
                                                        20
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 14 of 76
     Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 15 of 76




21
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 16 of 76
     Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 17 of 76




22
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 18 of 76
     Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 19 of 76




23
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 20 of 76
     Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 21 of 76




24
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 22 of 76
     Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 23 of 76




25
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 24 of 76
     Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 25 of 76




26
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 26 of 76
     Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 27 of 76




27
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 28 of 76
     Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 29 of 76




28
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 30 of 76
     Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 31 of 76




29
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 32 of 76
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 33 of 76
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 34 of 76
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 35 of 76
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 36 of 76
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 37 of 76
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 38 of 76
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 39 of 76
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 40 of 76
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 41 of 76
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 42 of 76
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 43 of 76
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 44 of 76
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 45 of 76
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 46 of 76
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 47 of 76
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 48 of 76
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 49 of 76
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 50 of 76
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 51 of 76
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 52 of 76
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 53 of 76
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 54 of 76
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 55 of 76
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 56 of 76
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 57 of 76
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 58 of 76
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 59 of 76
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 60 of 76
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 61 of 76
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 62 of 76
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 63 of 76
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 64 of 76
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 65 of 76
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 66 of 76
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 67 of 76
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 68 of 76
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 69 of 76
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 70 of 76
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 71 of 76
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 72 of 76
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 73 of 76
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 74 of 76
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 75 of 76
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 76 of 76
